DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Finkelstein US 2021/0083942. 

Regarding claim 1, Finkelstein teaches a computerized method of operating a packet network infrastructure comprising at least one packet receiver apparatus and at least one packet transmitter apparatus (see figure 4), the computerized method comprising; 
identifying at the at least one packet receiver apparatus a first type of wireless equipment connected to the at least one packet transmitter apparatus (Figure 7 step 702); 
based at least on the identifying, causing establishment of at least one prioritized service flow between the at least one packet receiver apparatus and the at least one packet transmitter apparatus (Figure 7 Steps 704-710 (determine priority based on identified device) and communicate, see also paragraph 92); and 
utilizing the established at least one service flow to route time-sensitive data packets between the at least one packet transmitter apparatus and the at least one packet receiver apparatus (the communication is established with the IoT device; Paragraph 97.  The information being transmit can be time-sensitive information; Paragraph 92).

Regarding claim 2, Finkelstein teaches the infrastructure includes CM, CMTS, and DOCSIS (DOCIS is deployed and there is a CM and CMTS in the network as well; Paragraph 60). 

Regarding claims 5 and 6, Finkelstein teaches avoiding/precluding the use of a queue management algorithm which drops packets wherein the algorithm is QAM (Finkelstein does not make mention of any dropping/discarding of packets and thus this is viewed as avoiding or precluding a queue management algorithm).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 20-23, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Andreoli-Fang et al. “Andreoli” US 2017/0265216.

Regarding claim 3, Finkelstein teaches the CM and CMTS communicating; however, Finkelstein does not disclose identifying a base station at the CMTS by inspecting headers of packets received from the CM and marked by the base station.  Andreoli teaches that a CMTS receives information from the CM which includes information related to a base station. Thus, when the CMTS receives this information from the CM, it would be able to identify the base station which originally sent the information; Paragraph 66 see Figures 6 and 7.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include the CMTS identifying a base station as taught by Andreoli.
	One would be motivated to make the modification such that the CMTS knows where the traffic is being sent from originally as taught by Andreoli; Paragraph 66.

Regarding claim 20, Finkelstein teaches a computerized modem apparatus (Paragraph 47) for use in a data network, comprising: 
An RF interface and packet data interference and processor (Figure 4 shows various components in a network wireless communicating.  Further Figures 3 and 6 show components of these devices including RF/packet interfaces and a processor) and Storage apparatus in communication with the processor (Figures 3 and 6);
identifying a wireless node in data communication with a receiver over a network and the wireless access node transmits time-sensitive data packets (Figure 7 step 702.  The communication is established with the IoT device; Paragraph 97.  The information being transmit can be time-sensitive information; Paragraph 92); 
based at least on the identifying, causing establishment of at least one prioritized service flow between the modem and receiver apparatus (Figure 7 Steps 704-710 (determine priority based on identified device) and communicate, see also paragraph 92); and 
utilizing the established at least one service flow to route time-sensitive data packets between the access node and receiver apparatus (the communication is established with the IoT device; Paragraph 97.  The information being transmit can be time-sensitive information; Paragraph 92).
Finkelstein teaches the CM and CMTS communicating; however, Finkelstein does not disclose receiving data and determining they are sourced from a wireless access node in communication with the modulation/demodulation apparatus.  Andreoli teaches that a CMTS receives information from the CM which includes information related to a base station. Thus, when the CMTS receives this information from the CM, it would be able to identify the base station which originally sent the information; Paragraph 66 see Figures 6 and 7.  Here we can see the CM (modulation/demodulation apparatus) is in communication with a base station (i.e. wireless access node)).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include receiving data and identifying the source as a wireless access node as taught by Andreoli.
	One would be motivated to make the modification such that the CMTS knows where the traffic is being sent from originally as taught by Andreoli; Paragraph 66.

Regarding claim 21, Finkelstein teaches the receiver apparatus includes a DOCSIS CMTS and the modem is a DOCSIS CM (DOCIS is deployed and there is a CM and CMTS in the network as well; Paragraph 60). 

Regarding claim 22, Finkelstein does not disclose inspecting headers of packets received.  Andreoli teaches that a CMTS receives information from the CM which includes information related to a base station. Thus, when the CMTS receives this information from the CM, it would be able to identify the base station which originally sent the information; Paragraph 66 see Figures 6 and 7.  This is viewed as inspecting packets..
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include the inspecting of packets received as taught by Andreoli.
	One would be motivated to make the modification such that the CMTS knows where the traffic is being sent from originally as taught by Andreoli; Paragraph 66.

Regarding claim 23, Finkelstein teaches queue the time-sensitive data in a prescribed buffer associated with the prioritized flows (there are dedicated queues for real time data and non-real time data; Paragraph 49, see also paragraph 52 which talks about the actual queueing of the packets).

Regarding claim 26, Finkelstein teaches a computerized network apparatus for use in a packet data network, comprising: 
at least one first packet data interface for packet data communication with a radio frequency modulation-demodulation apparatus (Figures 4 and 6 show various interface for packet communications wherein the system includes modulation/demodulation components; Paragraphs 66 and 80); 
at least one second packet data interface for packet data communications with a backhaul 15network (Paragraph 62 talks about the backhaul network with the CM and CMTS); 
processor apparatus in data communication with the at least one first packet data interface and the at least one second packet data interface; and storage apparatus in data communication with the processor apparatus (Figures 3 and 6), the storage apparatus comprising at least one computer program configured to, when executed by the 20processor apparatus, cause the computerized network apparatus to: 
25cause establishment of one or more prioritized upstream service flows between the radio frequency modulation-demodulation apparatus and the computerized network apparatus to route the at least portion of the first data packets (Figure 7 Steps 704-710 (determine priority based on identified device) and communicate, see also paragraph 92.  The modulation/demodulation can be associated with the CM; Paragraphs 66 and 80).
Finkelstein teaches the CM and CMTS communicating; however, Finkelstein does not disclose receiving data and determining they are sourced from a wireless access node in communication with the modulation/demodulation apparatus.  Andreoli teaches that a CMTS receives information from the CM which includes information related to a base station. Thus, when the CMTS receives this information from the CM, it would be able to identify the base station which originally sent the information; Paragraph 66 see Figures 6 and 7.  Here we can see the CM (modulation/demodulation apparatus) is in communication with a base station (i.e. wireless access node)).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include receiving data and identifying the source as a wireless access node as taught by Andreoli.
	One would be motivated to make the modification such that the CMTS knows where the traffic is being sent from originally as taught by Andreoli; Paragraph 66.

Regarding claim 29, While Finkelstein teaches selectively establishing prioritized streams between modulation-demodulation apparatus and the network as taught above, Finkelstein does not expressly disclose this is done in response to data congestion.  However, Andreoli teaches the CMTS has knowledge of QoS requirements for traffic as well as the network conditions (congestion) which is used in steering new sessions; Paragraph 86.  
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include establishing flows based on congestion as taught by Andreoli.
	One would be motivated to make the modification such that new sessions can be steered onto particular links based on knowledge of traffic/network conditions as taught by Andreoli; Paragraph 86.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Kakinada et al. “Kakinada” US 2019/0150134.

Regarding claim 7, Finkelstein does not expressly disclose specifying a plurality of QoS parameters consistent with one or more temporal requirements for time-sensitive data; however, Kakinada teaches in DOCSIS a time-sensitive application has certain temporal and delay requirements; Paragraph 213. Further there are a plurality of QoS parameters; Paragraphs 191, 213, 233).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include QoS consistent with temporal requirements for time-sensitive data as taught by Kakinada. 
	One would be motivated to make the modification such that such that the application can impose the requirements on any MSO or third party network fo the IoT data traffic as taught by Kakinada; Paragraph 213.

Claim(s) 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Andreoli and further in view of Wan et al. “Wan” US 2013/0033642.

Regarding claim 24, Finkelstein teaches time sensitive data being stored in a buffer/queue but does not disclose monitoring the queue and change a routing associated with the time-sensitive data based on the monitoring. Wan teaches monitoring the condition of buffers including the levels or rate of the data and adjusting the modulation rate accordingly; Paragraph 22.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include monitoring the queue and changing a parameter associated with routing as taught by Wan.
	One would be motivated to make the modification such that a modulation rate can be set/adjusted according to the current level/rates of the buffers as taught by Wan; Paragraph 22.

Regarding claim 25, Finkelstein teaches time sensitive data being stored in a buffer/queue but does not disclose a buffer depth/fill rate wherein a change to a transmission parameter includes negotiation of MCS higher in order than one in use prior to the change. Wan teaches monitoring the condition of buffers including the levels or rate of the data and adjusting the modulation rate accordingly (increase)); Paragraph 22.  Further, there are various orders of the MCS (QAM see paragraph 21 and also 14.  Thus one can see the order can be increased based on the monitoring as claimed).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include monitoring the queue and changing a parameter to include a higher MCS than used prior as taught by Wan.
	One would be motivated to make the modification such that a modulation rate can be set/adjusted according to the current level/rates of the buffers as taught by Wan; Paragraph 22.

Claim(s) 4, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Andreoli and further in view of Kakinada.

Regarding claim 4, the prior art does not disclose 3GPP base station operating within quasi-licensed frequency band and utilizing a flow for attachment messages.  Kakinada teaches , in Figure 5a step 516, a device connecting to the core and thus this is viewed as the device attachment flow.  The device authenticates first and then later connects as shown in figure 5a. Further yet, the system uses quasi-licensed networks; Paragraph 186).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include quasi-licensed frequency bands and sending the attachment messages over a service flow as taught by Kakinada.
	One would be motivated to make the modification such that traffic can flow between the network and client device as taught by Kakinada; Paragraph 221.

Regarding claim 30, Finkelstein does not disclose a dedicated attachment flow and UP data supporting service flow; however, Kakinada teaches a user data plane between a client and base station; Paragraph 220.  Further Kakinada operates using DOCSIS including modems; Paragraph 221.  Further, Figure 5a step 516 shows a device connecting to the core and thus this is viewed as the device attachment flow).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include the user-plane service flow as taught by Kakinada.
	One would be motivated to make the modification such that traffic can flow between the network and client device as taught by Kakinada; Paragraph 221.

Regarding claim 31, Finkelstein does not expressly disclose specifying a plurality of QoS parameters consistent with one or more temporal requirements for time-sensitive data; however, Kakinada teaches in DOCSIS a time-sensitive application has certain temporal and delay requirements; Paragraph 213. Further there are a plurality of QoS parameters; Paragraphs 191, 213, 233).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Finkelstein to include QoS consistent with temporal requirements for time-sensitive data as taught by Kakinada. 
	One would be motivated to make the modification such that such that the application can impose the requirements on any MSO or third party network to the IoT data traffic as taught by Kakinada; Paragraph 213.

Regarding claim 32, Finkelstein teaches utilizing the established flow to route packets and prioritize the register clients over existing data (Paragraphs 75 and 76 disclose devices which are registered with the network which can have higher priority than others and thus their traffic is prioritized over other, existing traffic).
The prior art does not disclose a quasi-licensed spectrum and utilizing CBRS; however, Kakinada teaches the use of IoT devices and quasi-licensed spectrum with CBRS technology; Paragraph 121.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include quasi-licensed spectrum utilizing CBRS technology as taught by Kakinada.
	One would be motivated to make the modification such that the system can enhance the performance of IoT devices as taught by Kakinada; Paragraph 121.

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419